DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  The claims state “…directly contact…”. The Examiner believes that the Applicant meant “…directly in contact…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-8, 10-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rougeot (US 2003/0107002) , and further in view of Grzesik (US 2017/0040368).
With regards to claim 1 and 10, Rougeot discloses a direct conversion flat panel X-ray detector (Abstract), comprising:
a base substrate (Fig. 5; glass substrate 18);
 a plurality of independent first electrodes (bottom electrode 48) arranged in a same layer on the base substrate 18;
a photoelectric conversion layer (direct converter 12) arranged on a whole face of sides, facing away from the base substrate 18, of the plurality of first electrodes 48;
a ray absorption layer ([0043]; light absorber between the luminophor 26 and the converter 12)
a second electrode (common conducting electrode 14) arranged on a whole face of a side, facing away from the plurality of first electrodes 48, of the photoelectric conversion layer 12.
Rougeot teaches of interposing a light absorber between the luminophor 26 and the converter 12 [0043]. The reference does not specifically teach of a ray absorption layer located on a side, facing away from the plurality of first electrodes, of the photoelectric conversion layer, wherein an orthographic projection of the ray absorption layer on the base substrate is overlapped with an orthographic projection of gaps between the first electrodes on the base substrate.
	Grzesik discloses a photodiode array (Abstract) comprising a cross talk absorbing layer 60 that at least partially suppress the internal reflection of secondary radiation that is generated in the substrate due to recombination or relaxation of electrical charge at a photodiode structure. The absorbing layer utilizes apertures 62 to transmit external photons to the photodiodes [0034][0035] and Fig. 4 shows the absorbing layer 60 covering the gaps between photodiodes 14, 16 and 18 (Additionally, one with ordinary skill within the art would have knowledge that photodiodes inherently utilizes electrodes for charge collection, therefore the absorbing layer overlaps the gaps between photodiodes/electrode combination.). Further, the reference teaches that cross talk in photodiodes (photoelectric conversion elements/layer) can result in a range of operational limitations, including ghosting/blurring of angle-angle-range images [0084].
In view of Grzesik, it would have been obvious to one of ordinary skill within the art to modify the detector substrate of Rougeot with a cross talk absorbing layer (ray absorption layer) having apertures that would allow photon access to the photoelectric conversion layer (photodiodes) while absorbing reflected or stray photons that can cause cross talk between photodiodes. The motivation is to reduce crosstalk in the photoelectric conversion layer which would reduce blurring/ghosting of generated images.

With regards to claim 2 and 11, Rougeot, in view of Grzesik, discloses the detection substrate according to claim  and 10, wherein the orthographic projection of the ray absorption layer on the base substrate is completely overlapped with the orthographic projection of the gaps between the first electrodes on the base substrate. (see the rejection of claim 1)

With regards to claim 3 and 12, Rougeot, in view of Grzesik, discloses the detection substrate according to claim 1 and 10, wherein the ray detection layer is made of at least one of heavy metal, heavy metal alloy or a heavy metal compound. (Rougeot; [0044])

With regards to claim 4 and 13, Rougeot, in view of Grzesik, discloses the detection substrate according to claim 1 and 10, wherein the ray absorption layer is located between the photoelectric conversion layer and the second electrode, or the ray absorption laver is located on a side, facing away from the photoelectric conversion layer, of the second electrode. (see the rejection of claim 1)

With regards to claim 7 and 16, Rougeot, in view of Grzesik, discloses the detection substrate according to claim 1 and 10, wherein the photoelectric conversion layer is a direct conversion material layer (Rougeot; [0037]).

With regards to claim 8 and 17, Rougeot, in view of Grzesik, discloses the detection substrate according to claim 1 and 10, further comprising: 
a plurality of detection circuits Located on a side, facing the plurality of first electrodes, of the base substrate, wherein each detection circuit is electrically connected with one first electrode correspondingly. (Rougeot; [0046]; TFT matrix structure)

Allowable Subject Matter
Claims 5-6, 9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5 and 14, Rougeot, in view of Grzesik, does not specifically discloses the detection substrate according to claim 1 and 10, wherein the ray absorption layer is directly contact with the second electrode.
Claims 6 and 15 are objected to due to the dependency on objected claims.

With regards to claim 9, the prior art of record fails to disclose or reasonably suggest, a manufacturing method of the detection substrate according to claim 1, comprising: 
providing a base substrate; 
forming a plurality of independent first electrodes on the base substrate;
forming a photoelectric conversion layer arranged on a whole face on a layer where the plurality of first electrodes are located: and
forming or attaching a ray absorption layer on a side, facing away from the plurality of first electrodes, of the photoelectric conversion layer and forming a second electrode arranged on a whole face on the photoelectric conversion layer, where an orthographic projection of the ray absorption layer on the base substrate is overlapped with an orthographic projection of gaps between the first electrodes on the base substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahara (US 6,628,355)
Lee (US 2015/0146846)
Murade (US 2002/0021378)
Takasugi et al. (US 2010/0182303)
Cheung et al. (US 2006/0192131)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884